                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JULIE BLANCHARD, on behalf of herself and           )
all others similarly situated,                      )
                                                    )
                Plaintiffs,                         )    Case No. 3:17-CV-01309-SMY-GCS
                                                    )
         vs.                                        )
                                                    )
MEDICAL AND PROFESSIONAL                            )
COLLECTION SERVICES, INC.,                          )
                                                    )
                Defendant.                          )

                                 FINAL APPROVAL ORDER

         Upon consideration of the parties’ request for final approval of the Class Settlement

Agreement (“Agreement”) between Plaintiff, Julie Blanchard (“Plaintiff”), individually, and as

representative of the class of persons defined below (“Class”), and Defendant, Medical and

Professional Collection Services, Inc., (“Defendant”) the Court finds and orders as follows:

         1.     On February 21, 2019, the Court entered an order granting preliminary approval of

the settlement between Plaintiff and Defendant and approved a form of notice for mailing to the

class.

         2.     Actual notice was sent by first class mail to approximately 87 Class Members by

the settlement administrator. A total of 8 envelopes were returned by the United States Postal

Service, 4 of which were returned with forwarding addresses and re-mailed. No class members

requested exclusion, and no objections were filed or received.

         3.     The Court held a final fairness hearing on July 10, 2019. An opportunity to be

heard was given to all persons requesting to be heard in accordance with the Preliminary Approval

Order; no persons appeared seeking to address the proposed settlement.




                                           Page 1 of 3
       4.       The Settlement Agreement was entered into in good faith, following arm’s length

negotiations.

       Having considered the parties’ Settlement Agreement, Plaintiff’s Fee Petition, Plaintiff’s

Memorandum in Support of Final Approval of the Settlement and all other evidence submitted,

and good cause having been shown,

       IT IS HEREBY ORDERED THAT:

       1.       The following class is finally certified for purposes of settlement pursuant to Fed.

R. Civ. P. 23(a) and (b)(3):

       (a) all individuals with addresses in Illinois (b) who paid a “convenience fee” to Defendant
       (c) between December 5, 2014 through June 25, 2018.


       2.       The Court grants final approval of the Settlement, including but not limited to the

Releases in the Settlement Agreement, and finds that it is in all respects fair, reasonable, and in the

best interest of the Settlement Class. Therefore, all Class Members who have not opted out are

bound by this Final Approval Order and the Agreement.

       3.       In accordance with the terms of the Agreement, Defendant shall create a $17,000.00

Settlement Fund. No portion of the Settlement Fund shall revert to Defendant.

       4.       The Court has considered Settlement Class Counsel’s application for attorneys’

fees and awards Class Counsel the sum of $11,584.00 as an award of attorney's fees and costs to

be paid from the Settlement Fund within 14 days of the Effective Date.

       5.       The Court grants Settlement Class Counsel’s request for an incentive award to the

class representative and awards $1,000.00 to Julie Blanchard. This payment shall be made from

the Settlement Fund within 14 days of the Effective Date.




                                             Page 2 of 3
       6.      Consistent with the terms of the Settlement Agreement, the Court orders Defendant

to deliver the Class Recovery of the Settlement Fund to the Settlement Administrator, Class-

Settlement.com, 20 Max Avenue, Hicksville, NY 11801.

       7.      The Settlement Administrator shall distribute the Class Recovery to the Class

Members in accordance with the provisions of this Order and the parties’ Settlement Agreement,

within thirty-five (35) days following the Effective Date as more fully set forth in the Settlement

Agreement.

       8.      The Settlement Administrator shall make the cy pres payment to the Land of

Lincoln Legal Assistance Foundation, Inc. 45 days after expiration of the void date on the Class

Members’ checks.

       9.      Defendant and/or the Settlement Administrator shall file an affidavit of final

accounting of the settlement as defined in the parties’ Settlement Agreement within 30 days of

payment of the cy pres award, or if no cy pres payment is to be made, 75 days after the expiration

of the void date on the Class Members’ checks.

       10.     This lawsuit is dismissed with prejudice as to Plaintiff and all members of the

Settlement Class, and without fees or costs except as provided above. The Clerk of Court is

DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: July 11, 2019




                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 3 of 3
